Case: 18-10629          Document: 00515051876         Page: 1     Date Filed: 07/26/2019




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT
                                                                              United States Court of Appeals
                                                                                       Fifth Circuit

                                         No. 18-10629                                FILED
                                                                                 July 26, 2019
                                                                                Lyle W. Cayce
UNITED STATES OF AMERICA,                                                            Clerk

                 Plaintiff - Appellee

v.

RAMON FELIPE PARRA-CHACON,

                 Defendant - Appellant




                      Appeal from the United States District Court
                           for the Northern District of Texas


Before HIGGINSON and WILLETT, Circuit Judges, and BROWN, District
Judge.*

PER CURIAM:**
       Ramon Felipe Parra-Chacon pleaded guilty to being a felon in possession
of a firearm and was sentenced to 57 months imprisonment, over the
Guidelines range of 30 to 37 months. On appeal, Parra-Chacon contends that
his sentence was substantively unreasonable. He argues that the district court
increased his sentence based in part on three unscored immigration


       *   District Judge of the Northern District of Mississippi, sitting by designation.
       **Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
     Case: 18-10629       Document: 00515051876         Page: 2     Date Filed: 07/26/2019



                                       No. 18-10629
convictions from 2000, 2001, and 2004. These are crimes that Parra-Chacon
contends he could not have committed because he is, as the government
acknowledges, a birthright citizen.
       Initially, the government contended that defense counsel caused the
district court to mistakenly believe that Parra-Chacon only became a citizen in
2005, after his convictions for illegal entry and reentry. In briefing and at oral
argument, the government therefore urged affirmance primarily under the
doctrine of invited error. Since oral argument, the government has joined
Parra-Chacon in requesting a limited remand. 1
       We agree that there are significant ambiguities in the record that the
district court is best positioned to resolve. On the one hand, the record provides
support for the possibility that the district court mistakenly believed that
Parra-Chacon became a citizen in 2005. Defense counsel at sentencing first
stated that Parra-Chacon was “sentenced and had to do time for having
violated the immigration law when it turns out that he was actually a citizen
of the United States.” When the district court later asked when Parra-Chacon
became a citizen, however, counsel responded that Parra-Chacon “obtained a
certificate of citizenship on the 19th of August, 2005.” Notably, the district
court was forced to rely on defense counsel because the certificate was never
submitted to the district court. The certificate of citizenship was only made
available to our court once the record on appeal was supplemented, without
government opposition. 2 On the other hand, when Parra-Chacon further
objected that the district court’s sentence was “taking into account . . . the




       1  This appeal presents unusual facts, and we commend the parties for their
collaborative effort to resolve it appropriately.
       2 The certificate itself states that Parra-Chacon became a citizen of the United States

on August 23, 1977, which is the date of his birth.
                                              2
     Case: 18-10629        Document: 00515051876          Page: 3     Date Filed: 07/26/2019



                                        No. 18-10629
convictions for the illegal reentry cases,” the district court responded, “Well,
they’re convictions. They haven’t been expunged.” 3
       On this record, we cannot determine whether the district court
understood the parties’ submission, confirmed to us in their joint motion, that
Parra-Chacon “was a U.S. citizen from birth.” Pursuant to this court’s decision
in United States v. Gomez, 905 F.3d 347, 355 (5th Cir. 2018), we remand for
the district court to resolve that uncertainty and whether it affected Parra-
Chacon’s sentence. We retain appellate jurisdiction.




       3The district court may have been construing Parra-Chacon’s objection as a collateral
attack on his convictions and concluding that such a collateral attack was barred by Custis
v. United States, 511 U.S. 485 (1994), and United States v. Longstreet, 603 F.3d 273 (5th Cir.
2010). The parties did not brief Custis or Longstreet, though at this court’s direction, they did
address those cases at oral argument. Without more developed adversarial treatment, and
given the ambiguities present in this record, we decline at present to resolve whether Parra-
Chacon’s appeal implicates Custis or Longstreet.
                                               3